Citation Nr: 0941727	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-09 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for tinnitus. 

3.  Entitlement to service connection for posttraumatic 
stress disorder.  

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In an unappealed rating decision in September 1970, the RO 
denied the claims of service connection for defective hearing 
and tinnitus.  By operation of law, the unappealed rating 
decision became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  On the current application 
to reopen, the RO reopened the claims and adjudicated the 
claims on the merits.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim of service connection for the same 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For this reason, the Board has styled the bilateral hearing 
loss and tinnitus issues to reflect that finality had 
attached to the previous rating decision, denying service 
connection for the claims.



In September 2009, the Veteran appeared at the RO in 
Anchorage, Alaska, and testified at a hearing conducted by 
the undersigned Veterans Law Judge sitting in Washington, DC.  
The Veteran's representative was located at the Fort 
Harrison, Montana, RO at the time of the hearing.  A 
transcript of the hearing has been associated with the claims 
file.  

The reopened claims of service connection for bilateral 
hearing loss and tinnitus, as well as the claim of service 
connection for posttraumatic stress disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision in September 1970, the RO denied the 
claims of service connection for defective hearing and 
tinnitus; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
September 1970, he did not appeal the rating decision and the 
rating decision became final by operation law based on the 
evidence of record at the time. 

2.  The additional evidence presented since the rating 
decision in September 1970 by the RO, denying service 
connection for defective hearing and tinnitus relates to an 
unestablished fact necessary to substantiate the claims of 
service connection.  

3.  Degenerative joint disease of the cervical spine was not 
affirmatively shown to have had onset during service; 
degenerative joint disease of the cervical spine was not 
manifested to a compensable degree within one year from the 
date of separation from service; degenerative joint disease 
of the cervical spine, first diagnosed after service beyond 
the one-year presumptive period, is unrelated to an injury, 
disease, or event of service origin.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).  

3.  Degenerative joint disease of the cervical spine is not 
due to injury or disease that was incurred in or aggravated 
by service; and degenerative joint disease of the cervical 
spine as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

As the application to reopen the claims of service connection 
for bilateral hearing loss and tinnitus is favorable to the 
Veteran, no further action is required to comply with the 
VCAA.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and March 2006.  The Veteran 
was notified in February 2005 of the evidence needed to 
substantiate the claim of service connection for a cervical 
spine disability, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The Veteran was notified in March 
2006 with regard to the degree of disability assignable and 
the effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the March 2006 VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by the statement of the case in 
March 2007 and the supplemental statement of the case in 
September 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was provided an 
opportunity to testify at a hearing before the undersigned 
Veterans Law Judge in September 2009.  The RO has obtained 
the service treatment records and private treatment records 
identified by the Veteran such as those from Kaiser 
Permanente, Rose Medical Center, and Dr. H.K.  The Veteran 
has not identified any additional pertinent records, such as 
VA records, for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for degenerative joint disease of 
the cervical spine, and further development in this respect 
is not required for the following reasons.  There is no 
record of a cervical spine condition, or complaints thereto, 
during active service, and no competent evidence of 
persistent or recurrent symptoms relative to the cervical 
spine from the time of service until more than 20 years 
later.  

As the evidence does not indicate that a cervical spine 
disability manifested by degenerative joint disease may be 
associated with service, a VA medical examination or medical 
opinion is not required for the service connection claim 
under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Hearing Loss and 
Tinnitus Claims

Procedural History and Evidence Previously Considered

In a rating decision in September 1970, the RO denied service 
connection for defective hearing and tinnitus on the basis 
that there was no evidence of the current claimed 
disabilities on VA examination in July 1970.  

In a letter, dated in September 1970, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in September 
1970 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
September 1970 is summarized as follows.  

Service records shows that the Veteran served on active duty 
from August 1967 to June 1970.  The audiogram at the time of 
the enlistment physical examination in July 1967 indicated 
the following pure tone thresholds, in decibels, at 500, 
1000, 2000, and 4000 Hertz:  0, 15, 10, and 0 in the right 
ear; and 0, 5, 10, and 25 in the left ear.  The Veteran 
denied any hearing loss on a report of medical history at 
that time.  The "PULHES" physical profile included "1" for 
hearing.  It appears that different findings were initially 
reported but were crossed out, and that these findings 
indicated defective hearing.  It is not clear why such 
findings were amended.  

A military audiogram on September 18, 1967, indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, and 4000 Hertz:  15, 35, 30, and 50 in the right ear; 
and 15, 25, 30, and 35 in the left ear.  The Veteran was 
given light duty for 10 days.  An audiogram on September 26, 
1967 indicated the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, and 4000 Hertz:  20, 35, 30, 
and 45 in the right ear; and 10, 25, 30, and 40 in the left 
ear.  He was given a temporary hearing profile of "3".  In 
October 1967, a repeat audiogram indicated the following pure 
tone thresholds, in decibels, at 500, 1000, 2000, and 4000 
Hertz:  25, 35, 35, and 50 in the right ear; and 15, 20, 30, 
and 40 in the left ear.  He was given a permanent hearing 
profile of "3" for bilateral high tone hearing loss 
compatible with acoustic trauma.  At the time of his 
discharge in June 1970, an audiogram indicated the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  35, 35, 35, 25, 35, and 35 in the 
right ear; and 20, 20, 30, 50, 35, and 35 in the left ear.  

At the time of a VA examination in July 1970, the Veteran 
complained of hearing loss, having begun about September 
1967.  He denied any ringing or noises in the ears.  An 
audiogram showed the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 4000, and 8000 Hertz:  15, 15, 
25, 20, and 20 in the right ear; and 15, 15, 25, 30 and 40 in 
the left ear.  Speech discrimination scores were 100 percent 
in the right ear and 98 percent in the left ear.  



Current Claims to Reopen

As the unappealed rating decision in September 1970 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In January 2005, the Veteran submitted a statement, claiming 
service connection for hearing loss.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in September 1970 includes statements of two private 
physicians, a report of a VA examination in May 2005, and 
hearing testimony and statements of the Veteran.

Analysis

The additional evidence consists, in part, of statements of 
private physicians, dated in April 2006 and April 2007, which 
contradict the earlier findings of the VA examiner in May and 
September 2005 that the Veteran's moderate sensorineural 
hearing loss and tinnitus were less likely as not a result of 
acoustic trauma during service.  A.R., M.D., in April 2006 
found that the Veteran's hearing impairment was the result of 
combat in Vietnam.  

D.N., M.D., in April 2007, suspected that the etiology of the 
majority of the Veteran's hearing loss, which was compatible 
with acoustic trauma, was due to his military service.  He 
also noted that it would be unlikely that his noise-induced 
hearing loss, which was documented as early as 1967, would 
have improved to the level seen on the July 1970 VA 
examination.   

The private medical evidence is new and material because it 
relates to the unestablished fact necessary to substantiate 
that hearing loss, and possibly tinnitus, may be related to 
service.  As this evidence is new and material, the claims of 
service connection for bilateral hearing loss and tinnitus 
are reopened.  

II.  Service Connection for Degenerative Joint Disease of the 
Cervical Spine

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The record does not show 
that the claimed disability was the result of participation 
in combat with the enemy, per se, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that he has degenerative joint disease of 
the cervical spine that is related to a crushing injury to 
the neck during service in Vietnam.  In statements and 
testimony, he claims that just days prior to his discharge 
from service, he was at base camp when a rocket exploded 
outside his perimeter, causing him to suddenly turn towards 
the explosion.  He states that he was carrying a heavy 5-
gallon can of water in each hand, and that the turning motion 
of his neck caused him to experience excruciating pain in the 
neck.  He states that he was then seen in the dispensary by a 
doctor, who prescribed Darvon for the pain.  He states that 
as he did not wish to delay his military discharge, he 
refused to be hospitalized for further evaluation.  He 
alleges that he has experienced pain from the injury ever 
since Vietnam, off and on, which he treated himself until the 
pain became severe and he sought medical attention in the 
early 1990s.  

The Veteran served on active duty from August 1967 to June 
1970.  His service treatment records contain no complaint or 
finding relevant to a cervical spine, or neck, disability.  
The discharge physical examination in June 1970 shows that 
the spine was evaluated as normal.  

After service, the Veteran underwent a VA examination in July 
1970, but there were no complaints, findings, or diagnosis of 
a cervical spine disability.  Private medical records, dated 
in August 1987 and in November 1988, show that on review of 
the Veteran's medical history for treatment for unrelated 
health problems, there was no reference to pain of the 
cervical spine by history or by complaint.  In February 1990 
and May 1991, the Veteran complained of cervical pain, but 
there was no history of injury or reference to an injury in 
service.  



In May 1991, a MRI of the cervical spine showed degenerative 
changes of the C4-5 disc with a density extending 
posteriorly, likely an osteophyte.  S.S., M.D., stated in a 
May 1991 letter that the Veteran had been complaining of some 
cervical spine pain with radiation into his right shoulder 
and he was sent for an MRI, which revealed significant 
degenerative change at the C4-5 level, with an osteophytic 
spur impinging upon the thecal sac.  

Subsequently, additional private records show that in January 
1992 the Veteran complained of occasional neck pain; the 
diagnoses included herniated nucleus pulposus.  In a review 
of systems, dated about 1997, there was neck pain secondary 
to degenerative joint disease.  In October 2004, it was noted 
that he took medication for cervical disc disease.  In May 
2005, the Veteran reported that he had neck pain that began 
after an injury in Vietnam, and the assessment was cervical 
spine disease without any evidence of neurological 
compromise.  

Based on the service treatment records, a cervical spine 
disability was not affirmatively shown to have had onset in 
service.  Furthermore, after service there is no diagnosis of 
a cervical spine disability until more than 20 years later, 
when an MRI showed degenerative changes at C4-5 with an 
osteophytic spur.  The medical evidence initially showing 
degenerative changes of the cervical spine in 1991 with 
symptoms dating to 1990 is clearly beyond the one-year 
presumptive period, that is, the year following the date of 
separation from military service in June 1970 for such 
condition as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Even if it was accepted that a neck injury occurred during a 
combat situation, which as noted earlier there is no evidence 
to support this, the period without documented cervical spine 
complaints or symptoms from service until more than 20 years 
later interrupts continuity and weighs against the claim.  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  


Although the Veteran asserts that he did not complain of his 
neck injury at the time of his separation examination because 
he did not wish to delay his military discharge, the same 
motivation did not exist when the Veteran filed his initial 
claim for VA disability compensation a month after service 
when he did not complain or seek VA disability compensation 
for a cervical spine injury, but he did seek service 
connection for an ankle disability.  And there was no 
reference to a cervical spine injury by complaint or by 
history on the subsequent VA orthopedic examination.   Also 
in 1987 and in 1988, again there was no reference to cervical 
spine symptoms by history.  More significantly, in 1990 and 
1991, when the Veteran did complain of neck pain, there was 
no history of neck injury or reference to a neck injury in 
service. 

Because the contemporaneous records in 1990 and 1991, 
initially documenting neck pain, pertain to the diagnosis and 
treatment of the condition, the evidence is highly probative 
on the question of continuity and as the evidence does not 
associate the neck pain in 1990 or 1991 in any way to an in-
service injury, the evidence does not support a finding of 
continuity and opposes the claim, rather than supports the 
claim.  See generally  Federal Rules of Evidence 
(Fed.R.Evid.) 803(4) (expands the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.).



Therefore, the Board finds that the absence of medical 
evidence of continuity of symptomatology outweighs the 
Veteran's current statements made in connection with his 
claim, rendering the lay evidence less probative than the 
medical evidence on the question of continuity of 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) ( The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.). For these reasons, the preponderance of the 
evidence is against finding continuity of symptomatology 
under 38 C.F.R. § 3.303(b).

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there is no 
competent medical evidence that links the current cervical 
spine degenerative joint disease to an injury in service or 
otherwise to the Veteran's period of service.  

Although the Veteran is competent to describe symptoms of 
neck pain, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
degenerative joint disease of the cervical spine is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Degenerative joint disease of the cervical spine is not a 
simple medical condition, such as a broken leg, because the 
condition affects an internal joint, which is a condition a 
lay person cannot perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that degenerative joint 
disease of the cervical spine is not a simple medical 
condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to relate a 
current diagnosis of degenerative joint disease of the 
cervical spine, but there is no medical evidence or 
statements from health-care providers that attribute the 
current diagnosis to an alleged injury, disease, or event 
during the Veteran's military service.  And although the 
Veteran described symptoms of pain relied on in part by 
health-care providers to support the current diagnosis, none 
of symptoms described by the Veteran are traceable to 
service.  That is because the earliest symptoms were first 
shown in the early 1990s that support the current diagnosis.  

To the extent the Veteran's lay statements are competent 
evidence of a current diagnosis and a description of symptoms 
relied on by health-care providers to support the current 
diagnosis, the evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of degenerative joint disease of the 
cervical spine during service or in the initial post-service 
year.  

Apart from the question of the direct onset or presence of a 
cervical spine disability during service, the Veteran also 
relates his cervical spine disability to service, implying 
that the disability is otherwise associated with an injury, 
disease, or event in service under 38 U.S.C.A. § 1110. 

Where there is a question of medical causation, that is, an 
association between the current cervical spine disability and 
an injury, disease, or event in service, where a lay 
assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim of an association between the current 
degenerative joint disease of the cervical spine and an 
injury, disease, or event in service. 

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between degenerative joint disease of the 
cervical spine and an injury, disease, or event in service, 
and in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is not required to provide a medical 
examination or obtain a medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran's statements are offered as a lay 
opinion on causation, a lay opinion is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge.  See generally 
Fed.R.Evid. 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge); 

see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to 
the Federal Rules of Evidence is appropriate where the Rules 
assist in articulation of the Board's reasons for finding a 
claim not well grounded.); cf. Nieves-Rodriguez, 22 Vet. App. 
295 (2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
that is, a person who is qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements 
are not to be consider as evidence in support of the claim.

In sum, there is no competent evidence relating the Veteran's 
current degenerative joint disease of the cervical spine to 
service or to an injury, disease, or event in service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.    

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened, and to this 
extent only the appeal is granted.    

Service connection for degenerative joint disease of the 
cervical spine is denied.  




REMAND

Prior to considering the claims of service connection for 
bilateral hearing loss and tinnitus on the merits, under the 
duty to assist additional evidentiary development is needed 
as there is conflicting evidence that must be reconciled.  

On the claim of service connection for posttraumatic stress 
disorder, the Veteran indicated in an October 2008 statement 
that he had been diagnosed with posttraumatic stress disorder 
by a VA counselor at the Boulder, Colorado Vet Center, who 
had told him that he had submitted findings to VA in support 
of the Veteran's claim.  The Veteran submitted a medical 
release in October 2008, authorizing the RO to obtain such 
records.  The RO then requested the Vet Center treatment 
records of the Veteran in February 2009; however, the letter 
to the Vet Center was returned as undeliverable for unknown 
reasons.  The Veteran was not informed that Vet Center 
records were never received.  

Under 38 C.F.R. § 3.159(c)(2 ), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency unless the records do not exist or that 
further efforts to obtain the records would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  On the claim of service connection 
for tinnitus, ensure content-complying 
VCAA notice with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that 
satisfies VCAA notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice 
of status as a veteran).



2.  Schedule the Veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that his current hearing loss and 
tinnitus are related to service.  

The examiner is asked to comment on the 
clinical significance of the following:  
the essentially normal findings on 
hearing evaluation at the time of the 
Veteran's enlistment in July 1967, 
followed shortly by findings of 
bilateral hearing loss compatible with 
acoustic trauma in September and 
October 1967, which resulted in a 
physical profile of "3", and with 
findings indicative of hearing loss at 
the June 1970 separation physical 
examination; the essentially normal 
findings on hearing evaluation at the 
time of a July 1970 VA examination; the 
Veteran's post-service occupational 
history in relation to noise exposure; 
the conclusion of the VA examiner in 
May and September 2005 that the 
Veteran's moderate sensorineural 
hearing loss and tinnitus were less 
likely as not a result of acoustic 
trauma during service; the statement of 
Dr. R. in April 2006 to the effect that 
the Veteran's hearing impairment was 
from combat in Vietnam; and the 
statement of Dr. N. in April 2007 to 
the effect that the Veteran's hearing 
loss was consistent with acoustic 
trauma and that he suspected that the 
etiology of most of the hearing loss 
was due to service.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder must be forwarded to 
the examiner for review in connection 
with the examination.

3.  Make another attempt to obtain 
records of treatment of the Veteran for 
posttraumatic stress disorder from the 
Boulder Vet Center.  If the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e), so that he may obtain 
records showing diagnosis and treatment 
for posttraumatic stress disorder.

4. If the additional development 
results in evidence of a diagnosis of 
posttraumatic stress disorder possibly 
related to service, undertake efforts 
to verify the Veteran's alleged 
stressors through the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  This would involve preparing 
a summary of all the claimed in-
stressors to include those described in 
his statements and testimony dated in 
January 2005, March 2005, May 2005, and 
September 2009, relevant to his service 
in Vietnam for the period October 1969 
to June 1970; and sending the summary 
and a copy of the Veteran's DD- 214, 
and all associated relevant documents, 
to the JSRRC.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).



5. If the additional development 
results in credible supporting evidence 
that the alleged in-service stressor(s) 
occurred, afford the Veteran a VA 
psychiatric examination to determine 
whether he has posttraumatic stress 
disorder due to the documented in-
service stressor.  If additional 
evidence is added to the file showing a 
diagnosis of posttraumatic stress 
disorder, the RO should then 
corroborate the claimed in-service 
stressors related to Vietnam service.  
If stressors are corroborated, the 
Veteran should be afforded a VA 
examination to ascertain whether he has 
posttraumatic stress disorder due to 
the corroborated stressors.

6. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


